On August 14, 2006, the defendant was sentenced as to thirty-five (35) years in the Montana State Prison, with seven (7) years suspended, for the offense of Count I: Sexual Intercourse Without Consent, a felony. The Defendant is ineligible for parole release until he has completed phases I and II of sexual offender treatment.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded without counsel. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to thirty-five (35) years in the Montana State Prison, with fifteen (15) years suspended. The defendant shall be ineligible for parole until the defendant completes phases I and II of the sexual offender treatment program. The terms and conditions shall remain as imposed in the Judgment of August 14, 2006.
Hon. Ray Dayton, District Court Judge